Per Curiam.

Unless agreed upon, or judicially determined, the fees of a referee may not be taxed in the absence of an affidavit by the referee setting forth the number of hours spent on the business of the reference and a showing that the time was necessarily devoted to it. (Eagan v. Eagan, 51 App. Div. 635; Brown v. Windmuller, 14 Abb. Prac. [N. S.] 359.)
There is nothing in the record before us from which it can be determined whether the ninety-six hours claimed to have been spent by the referee were necessary. As a consequence the order appealed from should be reversed,' with twenty dollars costs and disbursements, and the motion granted.
Martin, P. J., Townley, .Glennon, Untermyer and Dore, JJ.z concur.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion granted. Settle order on notice.